Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Action is in response to the amendment filed on September 1, 2022.
As directed by the amendment: Claims 1-2, 4-6, 8, 15, 22, 33, 35, 38, 41, 43-44, 46, and 48 were amended. Claims 7, 9, 19, 21, and 23 were cancelled. Claims 1-2, 4-6, 8, 10, 14-18, 20, 22, and 31-48 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 15-16 recite “a control signal” and this should be changed to --the control signal-- because “a control signal” is already recited in line 13.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 3 recites “a vertical line” and it is unclear if this vertical line is intended to be distinct from the “vertical line” already recited in claim 1, lines 10-11. Examiner suggests --the vertical line--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 10, 14-16, 18, 20, 22, and 31-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giesen (2008/0161738) in view of Ferguson et al. (2011/0098617), Abdoli-Eramaki (2005/0130815), and Goffer et al. (2012/0101415).
Regarding claim 1, Giesen discloses a trunk supporting exoskeleton configured to be worn by a person to reduce muscle forces in a back of the person during forward lumbar flexion (Figs. 1-2 depict a trunk supporting exoskeleton comprising elements 7, 14, 15, 17, 21), the trunk supporting exoskeleton comprising: 
a supporting trunk (spine support 7, chest strap 12, support 21, Fig. 1-2), configured to be coupled to a trunk of the person (see Fig. 1); 
two thigh links (leg upright members 15, Figs. 1-2), configured to couple to thighs of the person (via straps 2 and thigh plates 16, Fig. 1) and rotatably coupled (via spring boxes 14, Fig. 1; see the last sentence of [0048] and see [0049]) to the supporting trunk (7, 12, 21) in a manner that allows for flexion and extension of the two thigh links relative to the supporting trunk (see Fig. 1, Fig. 4, lines 6-8 of [0053], and the last sentence of [0057]. The thigh links 15 are able to flex/extend relative to the supporting trunk as there is a relative rotation between these parts as the user can move their legs back and forth to walk as well as bend forward and stand upright); 
two torque generators (spring boxes 14, Figs. 1-2), capable of imposing a resisting torque between the supporting trunk and the two thigh links (see the last sentence of [0049], the spring 3 is capable of imposing a resisting torque to counteract the weight of a torso, and this spring 3 is positioned between the supporting trunk and the two thigh links 15 to transfer a torque); 
wherein when the person bends forward in a sagittal plane (as in Fig. 4), the two torque generators (14) impose the resisting torque between the supporting trunk and the two thigh links (see para. [0048]-[0049], when the user bends forward a resisting torque is imposed by the spring 3 of the torque generators 14 between the supporting trunk and thigh links 15) causing the supporting trunk to impose a force against the trunk of the person thereby reducing the bending moment of the back of the person during a forward move (the weight of the torso is counteracted, see the first two sentences of the Abstract. This is a force to reduce the bending moment of the back of the person during a forward move of bending forward, and it would be applied against the trunk of the person, via springs 3 of the spring boxes 14).  
Giesen is silent regarding the torque generators being active; a sensor generating an input signal representing the angle of the supporting trunk from a vertical line; and a signal processor configured to produce a control signal for the two active torque generators based on the input signal from the sensor, and when the person bends forward in the sagittal plane, the signal processor produces a control signal for the two active torque generators.
Ferguson teaches a related torso assist orthosis (Fig. 1) with helps to impose a force against the trunk of the person as they lean forward, thereby reducing the bending moment of the back of the person during the forward move (see lines 1-6 of the Abstract). Ferguson discloses a pair of active torque generators (counterbalance spring 24, Fig. 4; which is stated to be alternatively a motorized linear actuator, see the last two sentences of [0007]). One of ordinary skill in the art would recognize that the use of an active actuator provides certain expected benefits, such as being able to be controlled more precisely to provide a desired timing and magnitude of assistance force. This is beneficial compared to having to swap out different springs to adjust the force (see lines 9-10 of the Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the torque generators of Giesen to be active motorized linear actuators as taught by Ferguson because this would provide an expected benefit of providing more precise control over a desired timing and magnitude of assistance force, without having to swap out to different springs to adjust the force.
The modified Giesen/Ferguson device is still silent regarding a sensor generating an input signal representing the angle of the supporting trunk from a vertical line; and a signal processor configured to produce a control signal for the two active torque generators based on the input signal from the sensor.
Abdoli-Eramaki teaches a related back support exoskeleton device (Fig. 1) that has at least one sensor (see the last four lines of [0016] and the last sentence of [0065], the device has a sensor to sense articulation of the joints, and the trunk angle) generating an input signal representing the angle of the trunk (“trunk angle” is sensed, see the last sentence of [0065], and a signal is generated because it is utilized to control the operation of the active torque generator(s): “the electric motor senses articulation of the one or more joints and controls tension in the cable; wherein controlling tension in the cable assists the subject to perform the motion” see the last four lines of [0016]; and “electric motor senses a subject’s motions and controls tension in the elastic member or cable on the basis of the subject’s body dimensions, load weights, trunk angles and speeds, trunk twists, etc., and controls the length of the elastic member or cable to balance the exerting force” see the last sentence of [0065]. The “electric motor” thus is a device that generates a sensor signal for a trunk angle and performs controller functions in response to the sensed signal to automatically adjust the amount of assistance to balance an exerting force and assist the subject on the basis of sensed motion values). Additionally, the sensed trunk angle appears to be an angle of the spine relative to a vertical line (see the last sentence of [0067], see alpha in Fig. 3-4, and see Fig. 6 showing trunk angles and the force experienced upon the back when using the personal lift assist (PLAD) device. The zero-degree angle is when the user is standing upright and thus the sensed angle would be expected to be with respect to the vertical line). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify the motorized active torque generators of Giesen/Ferguson to include at least one sensor generating an input signal representing the angle of the trunk and a controller means configured to automatically adjust an amount of resistance to balance an exerting force and assist the subject based on the sensed signal as taught by Abdoli-Eramaki so that the device can be programmed to automatically provide a desired amount of assistance force on the basis of different sensed scenarios.
The modified Giesen/Ferguson/Abdoli-Eramaki device controls the output torque based on the sensed values such as trunk angle (see the last four lines of [0016] and the last sentence of [0065] of Abdoli-Eramaki) and the trunk angle appears to be taken from a vertical line (see alpha in Fig. 3-4 and Fig. 6 shows the zero-degree angle is aligned with a user standing vertically). However, the modified device does not specifically state the sensed trunk angle is “from a vertical line,” and that the controller is a signal processor configured to produce a control signal for the two active torque generators based on the input signal from the sensor. However, the trunk angle being the angle “from a vertical line” and using a signal processor to receive input signals from sensor(s) is well known in the art, and merely provides expected results.
For example, Goffer teaches a related exoskeleton device (Fig. 1A) that has a sensor (tilt sensor 24, Fig. 1A, Fig. 1C) generating an input signal representing the angle of the supporting trunk from a vertical line (“angle between trunk support 12 and the vertical” see the last two sentences of [0034]); and a signal processor (controller 26, Fig. 1C; “tilt signal may be processed (e.g., by controller 26)” see lines 4-11 of [0046]) configured to produce a control signal for two active torque generators (actuators 32, Fig. 1C) based on the input signal from the sensor (see the last two sentences of [0034] and see lines 4-11 of [0046]). Thus, assistance forces can be provided automatically based on predetermined trunk angles (see tilt angle sensor compared to a threshold in steps 50, 52, Fig. 2B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Giesen/Ferguson/Abdoli-Eramaki to include a signal processor that receives input from the trunk angle sensor taken relative to a vertical as taught by Goffer because this is a combination of prior art elements according to known techniques (a signal processor receiving input signal(s) from a trunk angle sensor) to provide predictable results (the actuators of the modified device being able to be controlled based upon a signal from the trunk angle sensor being processed by the signal processor) and this would allow the signal processor to automatically impose a resistance force through the active torque generators at predetermined trunk angles when the person bends forward in a sagittal plane.
Regarding claim 2, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the two active torque generators are motorized linear actuators (see the last sentence of [0007] of Ferguson) but does not specifically state the motor is selected from the group consisting of alternating current (AC) motors, brush-type direct current (DC) motors, brushless DC motors, electric motors with transmission, electronically commutated motors (ECMs), stepping motors, and combinations thereof. 
However, these are all well-known motors and there is no disclosed criticality to selecting any one of these motor types. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the motor of Giesen/Ferguson/Abdoli-Eramaki/Goffer to be an AC motor, DC motor, brushless DC motor, electric motor with transmission, ECM, stepping motor, or a combination, because these are well known motors that would provide an expected result of automatically providing the assistance torque.
Regarding claim 4, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses a controller (the electric motor control means of Abdoli-Eramaki, as modified to include the signal processor 26 of Goffer) configured to automatically adjust an amount of the resisting torque imposed by the two active torque generators (“the electric motor senses articulation of the one or more joints and controls tension in the cable; wherein controlling tension in the cable assists the subject to perform the motion” see the last four lines of [0016] of Abdoli-Eramaki; and “electric motor senses a subject’s motions and controls tension in the elastic member or cable on the basis of the subject’s body dimensions, load weights, trunk angles and speeds, trunk twists, etc., and controls the length of the elastic member or cable to balance the exerting force” see the last sentence of [0065] of Abdoli-Eramaki. The modified device will thus perform sensing of the trunk angle relative to vertical, and automatically adjust the resisting torque to balance the exerting force to assist the subject based on their sensed trunk angle. The greater the sensed trunk angle, the greater the exerting force will be, see Fig. 6 of Abdoli-Eramaki).
Regarding claim 5, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses a controller (the electric motor control means of Abdoli-Eramaki, as modified to include the signal processor 26 of Goffer) configured to automatically adjust an amount of the resisting torque imposed by the two active torque generators as a function of an angle between the trunk of the person and a vertical line (“the electric motor senses articulation of the one or more joints and controls tension in the cable; wherein controlling tension in the cable assists the subject to perform the motion” see the last four lines of [0016] of Abdoli-Eramaki; and “electric motor senses a subject’s motions and controls tension in the elastic member or cable on the basis of the subject’s body dimensions, load weights, trunk angles and speeds, trunk twists, etc., and controls the length of the elastic member or cable to balance the exerting force” see the last sentence of [0065] of Abdoli-Eramaki. The modified device measures the trunk angle relative to the vertical to determine the amount of force that needs balanced as suggested by Fig. 6 of Abdoli-Eramaki and as taught by Goffer. The modified device will thus perform sensing of the trunk angle relative to vertical, and automatically adjust the resisting torque to balance the exerting force to assist the subject based on their sensed trunk angle relative to vertical. The greater the sensed trunk angle relative to vertical, the greater the exerting force will be, see Fig. 6 of Abdoli-Eramaki).
Regarding claim 6, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses a controller (the electric motor control means of Abdoli-Eramaki, as modified to include the signal processor 26 of Goffer) configured to automatically adjust an amount of resisting torque imposed by active torque generators as a function of an angle between the trunk of the person and a vertical line (“the electric motor senses articulation of the one or more joints and controls tension in the cable; wherein controlling tension in the cable assists the subject to perform the motion” see the last four lines of [0016] of Abdoli-Eramaki; and “electric motor senses a subject’s motions and controls tension in the elastic member or cable on the basis of the subject’s body dimensions, load weights, trunk angles and speeds, trunk twists, etc., and controls the length of the elastic member or cable to balance the exerting force” see the last sentence of [0065] of Abdoli-Eramaki. The modified device measures the trunk angle relative to the vertical to determine the amount of force that needs balanced as suggested by Fig. 6 of Abdoli-Eramaki and as taught by Goffer. The modified device will thus perform sensing of the trunk angle relative to vertical, and automatically adjust the resisting torque to balance the exerting force to assist the subject based on their sensed trunk angle relative to vertical. The greater the sensed trunk angle relative to vertical, the greater the exerting force will be, see Fig. 6 of Abdoli-Eramaki).
The modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses measuring the angle of the user’s trunk as opposed to the angle of the supporting trunk of the device. However, one of ordinary skill in the art would recognize that the supporting trunk of the Giesen/Ferguson/Abdoli-Eramaki/Goffer device substantially follows the orientation of the user’s trunk (see Fig. 1 and Fig. 4 of Giesen, the supporting trunk frame 7 is aligned with the user’s back throughout).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Giesen/Ferguson/Abdoli-Eramaki/Goffer to measure an angle of the supporting trunk as representative of the true angle of the user’s trunk because it may be easier or preferable to attach sensors to the supporting trunk structure than to attach sensors to each user, and since it has been held that where the general conditions of a claim are disclosed in the prior art (sensing trunk angle and using that to determine when to provide motorized assistance forces for a user bending over), discovering the optimum or workable ranges (i.e., measuring the supporting trunk instead of the user’s trunk) involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.
Regarding claim 8, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the sensor is selected from the group consisting of a velocity sensor, an accelerometer, a force sensor, a pressure sensor, an angle sensor, gyro, and a combination thereof (the modified device discloses at least an angle sensor, such as for sensing angles of joints and/or sensing the trunk angle and trunk velocity. See the last four lines of [0016] and the last sentence of [0065] of Abdoli-Eramaki, and note that this sensor has been modified by Goffer to be a tilt angle sensor 24).  
Regarding claim 10, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the supporting trunk (spine support 7, chest strap 12, support 21, Fig. 1-2 of Giesen) comprises: a human interface (chest strap 12, Fig. 1 of Giesen), configured to be coupled to the trunk of the person (see Fig. 1), and a frame (spine support 7, support 21, Figs. 1-2 of Giesen), configured to be coupled to the human interface (see Fig. 1), Application No.: 16/375,231 Docket No.: SUTXP001C2USPage 3 of 9wherein the frame (7, 21) is rotatably coupled (via spring box 14, see Figs. 1 and 4 of Giesen) to the two thigh links (leg upright members 15, Fig. 1) and allows for extension and flexion of the two thigh links relative to the supporting trunk (see Fig. 1, Fig. 4, and lines 6-8 of [0053] of Giesen, the thigh links 15 are able to flex/extend relative to the supporting trunk as there is a relative rotation between these parts as the user can move their legs back and forth as well as bend forward and stand upright).  
Regarding claim 14, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the frame further comprises first and second rotary abduction-adduction joints (articulation 32, see Figs. 4-5 and the last six lines of [0053] of Giesen), enabling abduction and adduction of the two thigh links (15) relative to the supporting trunk (see Fig. 5 and the last six lines of [0053] of Giesen).  
Regarding claim 15, Giesen discloses a trunk supporting exoskeleton configured to be worn by a person to reduce muscle forces in a back of the person during forward lumbar flexion (Figs. 1-2 depict a trunk supporting exoskeleton comprising elements 7, 14, 15, 17, 21), the trunk supporting exoskeleton comprising: 
a supporting trunk (spine support 7, cross-member 17, support 21, Fig. 1-2), configured to couple to a trunk of the person (see Figs. 1-2); 
first and second thigh links (leg upright members 15, Figs. 1-2) configured to couple to thighs of the person (via straps 2 and thigh plates 16, Fig. 1), wherein each of the first and second thigh links (15) is rotatably coupled (via spring boxes 14, Fig. 1; see the last sentence of [0048] and see [0049]) to the supporting trunk (7, 17, 21) in a manner that allows for flexion and extension of respective ones of the first and second thigh links (15) relative to the supporting trunk (see Fig. 1, Fig. 4, lines 6-8 of [0053], and the last sentence of [0057]. The thigh links 15 are able to flex/extend relative to the supporting trunk as there is a relative rotation between these parts as the user can move their legs back and forth to walk as well as bend forward and stand upright) along a hip flexion axis of the person (the relative bending shown in Fig. 4, and the walking movements permitted in the last sentence of [0057] are along a hip flexion axis) and on the location where legs of the person rotate relative to a trunk of the person (the thigh links 15 are located near the hip, along the thigh in Figs. 1-2. This is the location where the legs rotate relative to the trunk); 
two torque generators (spring boxes 14, Fig. 1-2), wherein each of the two torque generators (14) is configured to impose resisting torque between the respective ones of the first and second thigh links and the supporting trunk (see the last sentence of [0049], the spring 3 is configured to impose a resisting torque to counteract the weight of a torso, and this spring 3 is positioned between the supporting trunk and the two thigh links 15 to transfer a torque);
wherein when the person bends forward in a sagittal plane (as in Fig. 4) at least one of the two torque generators (14) imposes the resisting torque between the supporting trunk (7, 17, 21) and at least one of the first and second thigh links (see para. [0048]-[0049], when the user bends forward a resisting torque is imposed by the spring 3 of the torque generators 14 between the supporting trunk and thigh links 15) thereby reducing the bending moment on the back of the person during the forward bend (the weight of the torso is counteracted, see the first two sentences of the Abstract. This is a force to reduce the bending moment of the back of the person during a forward move of bending forward, and it would be applied against the trunk of the person, via springs 3 of the spring boxes 14).  
Giesen utilizes an anti-moving support (thigh belt 2, chest strap 12, Fig. 1), but is silent regarding the anti-moving support being configured to contact the person’s hip and buttock areas in a manner such that the anti-moving support impedes the trunk supporting exoskeleton from moving relative to the person when the person is bending. Furthermore, Giesen is silent regarding a sensor configured to generate an input signal representing the angle of the supporting trunk from a vertical line; and a signal processor configured to produce a control signal for the two torque generators based on the input signal from the sensor.
Ferguson teaches a related torso assist orthosis (Fig. 1) with helps to impose a force against the trunk of the person as they lean forward, thereby reducing the bending moment of the back of the person during the forward move (see lines 1-6 of the Abstract). Ferguson discloses a pair of active torque generators (counterbalance spring 24, Fig. 4; which is stated to be alternatively a motorized linear actuator, see the last two sentences of [0007]). One of ordinary skill in the art would recognize that the use of an active actuator provides certain expected benefits, such as being able to be controlled more precisely by a processor unit and to provide a desired timing and magnitude of assistance force. This is beneficial compared to having to swap out different springs to adjust the force (see lines 9-10 of the Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the torque generators of Giesen to be active motorized linear actuators as taught by Ferguson because this would provide an expected benefit of providing more precise control over a desired timing and magnitude of assistance force, without having to swap out to different springs to adjust the force.
The modified Giesen/Ferguson device is still silent regarding the anti-moving support configured to contact the person’s hip and buttock areas in a manner such that the anti-moving support impedes the trunk supporting exoskeleton from moving relative to the person when the person is bending; and a sensor configured to generate an input signal representing the angle of the supporting trunk from a vertical line; and a signal processor configured to produce a control signal for the two torque generators based on the input signal from the sensor.
Abdoli-Eramaki teaches a related trunk supporting exoskeleton device (Fig. 1) that has an anti-moving support (shoulder belt 10, waist belt 45, leg belts 30, Fig. 1) configured to contact the person’s hip and buttock areas (see Fig. 1, as 45 is shown to be contacting at least a portion of the hip and buttock areas; and this may be in the form of a harness to encompass the waist, see the second sentence of [0053]) in a manner such that the anti-moving support impedes the trunk supporting exoskeleton from moving relative to the person when the person is bending (the adjustable waist belt 45 helps fasten the user to the exoskeleton device structures 20, 20, 25, Fig. 1. By fastening to the user, the belt will prevent these exoskeleton parts from moving/sliding relative to the person). The exoskeleton device has at least one sensor (see the last four lines of [0016] and the last sentence of [0065], the device has a sensor to sense articulation of the joints, and the trunk angle) generating an input signal representing the angle of the trunk (“trunk angle” is sensed, see the last sentence of [0065], and a signal is generated because it is utilized to control the operation of the active torque generator(s): “the electric motor senses articulation of the one or more joints and controls tension in the cable; wherein controlling tension in the cable assists the subject to perform the motion” see the last four lines of [0016]; and “electric motor senses a subject’s motions and controls tension in the elastic member or cable on the basis of the subject’s body dimensions, load weights, trunk angles and speeds, trunk twists, etc., and controls the length of the elastic member or cable to balance the exerting force” see the last sentence of [0065]. The “electric motor” thus is a device that generates a sensor signal for a trunk angle and performs controller functions in response to the sensed signal to automatically adjust the amount of assistance to balance an exerting force and assist the subject on the basis of sensed motion values). Additionally, the sensed trunk angle appears to be an angle of the spine relative to a vertical line (see the last sentence of [0067], see alpha in Fig. 3-4, and see Fig. 6 showing trunk angles and the force experienced upon the back when using the personal lift assist (PLAD) device. The zero-degree angle is when the user is standing upright and thus the sensed angle would be expected to be with respect to the vertical line). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify the trunk supporting exoskeleton of Giesen/Ferguson to include an anti-moving support configured to contact the hip and buttock areas and to include at least one sensor generating an input signal representing the angle of the trunk and a controller means configured to automatically adjust an amount of resistance to balance an exerting force and assist the subject based on the sensed signal as taught by Abdoli-Eramaki so that the device can be programmed to automatically provide a desired amount of assistance force on the basis of different sensed scenarios. Furthermore, the addition of the anti-moving support configured to contact the hip and buttock areas would provide an expected result of further ensuring the exoskeleton device tightly fastens to the user’s body, so it does not inadvertently move/slide during use. In the modified device, the anti-moving support (45, Fig. 1) taught by Abdoli-Eramaki would be coupled to the trunk supporting exoskeleton at padding (6, Fig. 1) of Giesen.
The modified Giesen/Ferguson/Abdoli-Eramaki device controls the output torque based on the sensed values such as trunk angle (see the last four lines of [0016] and the last sentence of [0065] of Abdoli-Eramaki) and the trunk angle appears to be taken from a vertical line (see alpha in Fig. 3-4 and Fig. 6 shows the zero-degree angle is aligned with a user standing vertically). However, the modified device does not specifically state the sensed trunk angle is “from a vertical line,” and that the controller is a signal processor configured to produce a control signal for the two active torque generators based on the input signal from the sensor. However, the trunk angle being the angle “from a vertical line” and using a signal processor to receive input signals from sensor(s) is well known in the art, and merely provides expected results.
For example, Goffer teaches a related exoskeleton device (Fig. 1A) that has a sensor (tilt sensor 24, Fig. 1A, Fig. 1C) generating an input signal representing the angle of the supporting trunk from a vertical line (“angle between trunk support 12 and the vertical” see the last two sentences of [0034]); and a signal processor (controller 26, Fig. 1C; “tilt signal may be processed (e.g., by controller 26)” see lines 4-11 of [0046]) configured to produce a control signal for two active torque generators (actuators 32, Fig. 1C) based on the input signal from the sensor (see the last two sentences of [0034] and see lines 4-11 of [0046]). Thus, assistance forces can be provided automatically based on predetermined trunk angles (see tilt angle sensor compared to a threshold in steps 50, 52, Fig. 2B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Giesen/Ferguson/Abdoli-Eramaki to include a signal processor that receives input from the trunk angle sensor taken relative to a vertical as taught by Goffer because this is a combination of prior art elements according to known techniques (a signal processor receiving input signal(s) from a trunk angle sensor) to provide predictable results (the actuators of the modified device being able to be controlled based upon a signal from the trunk angle sensor being processed by the signal processor) and this would allow the signal processor to automatically impose a resistance force through the active torque generators at predetermined trunk angles when the person bends forward in a sagittal plane.
Regarding claim 16, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the anti-moving support comprises a belt (belt 45, Fig. 1 of Abdoli-Eramaki), configured to couple a hip area of the person (wraps around the waist, see Fig. 1) and to couple the supporting trunk (the waist belt 45 in the modified device is coupled to the supporting trunk 7, 17, 21, Fig. 1 of Giesen, via padding 6 and spring boxes 14, Fig. 1), and wherein forward flexion of the supporting trunk from a vertical line does not cause substantial motion for the trunk supporting exoskeleton relative to the person (the waist belt 45 of Abdoli-Eramaki and the fastening members 12, 2, Figs. 1-2 of Giesen will prevent substantial relative movement of the trunk supporting exoskeleton during movement. Additionally, the belts 12, 2, of Giesen will prevent substantial movement, see Fig. 1, Fig. 4).
Regarding claim 18, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the anti-moving support further comprises at least a thigh loop (thigh cuffs 2, Figs. 1-2 of Giesen), configured to loop around at least one of the thighs of the person (both thighs, see Figs. 1-2), and wherein forward flexion of the supporting trunk from a vertical line does not cause substantial motion for the trunk supporting exoskeleton relative to the person (see Fig. 4, the chest straps 12, shoulder straps 10, and thigh cuffs 2 are all in substantially the same position relative to the body as they were before the flexion, in Fig. 1).  
Regarding claim 20, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the two torque generators are motorized linear actuators (see the last sentence of [0007] of Ferguson) but does not specifically state the motor is selected from the group consisting of alternating current (AC) motors, brush-type direct current (DC) motors, brushless DC motors, electric motors with transmission, electronically commutated motors (ECMs), stepping motors, and combinations thereof. 
However, these are all well-known motors and there is no disclosed criticality to selecting any one of these motor types. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the motor of Giesen/Ferguson/Abdoli-Eramaki/Goffer to be an AC motor, DC motor, brushless DC motor, electric motor with transmission, ECM, stepping motor, or a combination, because these are well known motors that would provide an expected result of automatically providing the assistance torque.
Regarding claim 22, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the sensor is selected from the group consisting of a velocity sensor, an accelerometer, a force sensor, a pressure sensor, an angle sensor, gyro, and a combination thereof (the modified device discloses at least an angle sensor, such as for sensing angles of joints and/or sensing the trunk angle and trunk velocity. See the last four lines of [0016] and the last sentence of [0065] of Abdoli-Eramaki, and note that this sensor has been modified by Goffer to be a tilt angle sensor 24).  
Regarding claim 31, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the anti-moving support (chest straps 12 and thigh straps 2, Figs. 1-2 of Giesen, and belts such as waist belt 45, Fig. 1 of Abdoli-Eramaki) impedes the trunk supporting exoskeleton from moving upwardly toward a shoulder of the person when the person is bending (see Figs. 1 and 4, the user is able to bend without the exoskeleton moving upwardly. The wrapping of the straps 12 around the chest will impede this movement to at least some degree because the straps 12 will tend to hold the device in place against the torso).  
Regarding claim 32, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the anti-moving support (chest straps 12 and thigh straps 2, Figs. 1-2 of Giesen, and belts such as waist belt 45, Fig. 1 of Abdoli-Eramaki) is coupled to the supporting trunk (at least strap 12 is coupled via cross-member 17 and belt 45 of Abdoli-Eramaki is coupled to the supporting trunk via padding 6 and spring boxes 14, see Figs. 1-2 of Giesen).  
Regarding claim 33, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the anti-moving support (chest straps 12 and thigh straps 2, Figs. 1-2 of Giesen, and belts such as waist belt 45, Fig. 1 of Abdoli-Eramaki) is coupled to the supporting trunk (belt 45 of Abdoli-Eramaki is coupled to the supporting trunk via padding 6 and spring boxes 14, see Figs. 1-2 of Giesen) at the person’s hip or buttocks area (belt 45 is coupled at the hip or buttocks area, see Fig. 1 of Abdoli-Aramaki and see padding 6 and spring boxes 14, Fig. 1 of Giesen).
Regarding claim 34, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the supporting trunk (7, 17, 21, Giesen) comprises: a human interface (cross-member 17, Fig. 2 interfaces with the patient’s back), configured to be coupled to the trunk of the person (coupled to the back via straps 12, Figs. 1-2 of Giesen), and a frame (frame 7, Figs. 1-2) configured to be coupled to the human interface (frame 7 is connected to cross-member 17, Figs. 1-2), wherein the frame (7) is rotatably coupled (via spring boxes 14, Fig. 1, Fig. 4) to the thigh links (15) and allows for extension and flexion of the thigh links relative to the supporting trunk (see Fig. 1, Fig. 4, lines 6-8 of [0053], and the last sentence of [0057]. The thigh links 15 are able to flex/extend relative to the supporting trunk as there is a relative rotation between these parts as the user can move their legs back and forth to walk as well as bend forward and stand upright); wherein the anti-moving support (chest straps 12 and thigh straps 2, Figs. 1-2 of Giesen, and belts such as waist belt 45, Fig. 1 of Abdoli-Eramaki) is coupled (strap 12 is coupled via cross-member 17, Fig. 2 of Giesen, and belt 45 of Abdoli-Eramaki is coupled via padding 6 and spring boxes 14 of Fig. 1 of Giesen) to the frame (7, see Figs. 1-2).  
Regarding claim 35, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein said anti-moving support (chest straps 12 and thigh straps 2, Figs. 1-2 of Giesen, and belts such as waist belt 45, Fig. 1 of Abdoli-Eramaki) is coupled to the frame (7, see Figs. 1-2 of Giesen) at the person’s hip or buttocks area (belt 45 is coupled at the hip or buttocks area, see Fig. 1 of Abdoli-Aramaki and see padding 6 and spring boxes 14, Fig. 1 of Giesen).
Regarding claim 36, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein said anti-moving support (chest straps 12 and thigh straps 2, Figs. 1-2 of Giesen, and belts such as waist belt 45, Fig. 1 of Abdoli-Eramaki) comprises an element or combination of elements selected from a group consisting of belts, seat supports, and thigh loops (belt 45 of Abdoli-Eramaki, and thigh loops 2 of Giesen).  
Regarding claim 37, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein said belt (45, Fig. 1 of Abdoli-Eramaki) is coupled to the supporting trunk (the waist belt 45 in the modified device is coupled to the supporting trunk 7, 17, 21, Fig. 1 of Giesen, at least indirectly via padding 6 and spring boxes 14, Fig. 1).
Regarding claim 38, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the belt (45, Fig. 1 of Abdoli-Eramaki) is coupled to the supporting trunk at the person’s hip or buttocks area (the waist belt 45 in the modified device is coupled to the supporting trunk 7, 17, 21, Fig. 1 of Giesen, at least indirectly via padding 6 and spring boxes 14, Fig. 1. This is “at” the hip area or buttocks area because it is located approximately at the height of the hip/buttocks).
Regarding claim 39, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the supporting trunk (7, 17, 21 of Giesen) comprises: a human interface (cross-member 17, Fig. 2 interfaces with the patient’s back), configured to be coupled to the trunk of the person (coupled to the back via straps 12, Figs. 1-2), and a frame (frame 7, Figs. 1-2) configured to be coupled to the human interface (frame 7 is connected to cross-member 17, Figs. 1-2), wherein said belt (waist belt 45 of Abdoli-Eramaki) is coupled to the frame (the waist belt 45 in the modified device is connected at spring boxes 14 and at padding 6 of Giesen in the modified device. Thus, the waist belt is at least indirectly coupled to the frame 7 of Giesen via the spring boxes 14 and padding 6).  
Regarding claim 40, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the thigh loop (thigh cuff(s) 2, Figs. 1-2 of Giesen) is coupled (the claim does not require a direct coupling/connection. Here, the thigh cuff(s) 2 are indirectly and operably coupled, by way of thigh member 15, spring boxes 14, and support 21, Figs. 1-2) to the supporting trunk (7, 17, 21, Figs. 1-2 of Giesen).
Regarding claim 41, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the thigh loop (thigh cuff(s) 2, Figs. 1-2 of Giesen) is coupled (the claim does not require a direct coupling/connection. Here, the thigh cuff(s) 2 are indirectly and operably coupled, by way of thigh member 15, spring boxes 14, and support 21, Figs. 1-2) to the supporting trunk (7, 17, 21, Figs. 1-2) at the person’s hip or buttocks areas (the thigh cuff(s) 2 are indirectly and operably coupled to the supporting trunk at thigh member 15, Fig. 1 of Giesen. This location reads on the broadest reasonable interpretation of “at” the hip or buttocks area because this is near the hip area).
Regarding claim 42, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the supporting trunk (7, 17, 21, Figs. 1-2 of Giesen) comprises: a human interface (cross-member 17, Fig. 2 interfaces with the patient’s back), configured to be coupled to the trunk of the person (coupled to the back via straps 12, Figs. 1-2), and a frame (frame 7, Figs. 1-2) configured to be coupled to the human interface (frame 7 is connected to cross-member 17, Figs. 1-2), wherein the frame (7) is rotatably coupled (via spring boxes 14, Fig. 1, Fig. 4) to the thigh links (15) and allows for extension and flexion of the thigh links relative to the supporting trunk (see Fig. 1, Fig. 4, lines 6-8 of [0053], and the last sentence of [0057] of Giesen. The thigh links 15 are able to flex/extend relative to the supporting trunk as there is a relative rotation between these parts as the user can move their legs back and forth to walk as well as bend forward and stand upright); wherein said thigh loop (2) is coupled to the frame (thigh loop 2 is indirectly and operably coupled to the frame 7, via thigh member 15 and spring boxes 14, Figs. 1-2).
Regarding claim 43, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein the thigh loop (thigh cuff(s) 2, Figs. 1-2 of Giesen) is coupled to at least one of the first and second thigh links (15, Figs. 1-2 of Giesen).
Claims 17 and 44-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giesen (2008/0161738) in view of Ferguson et al. (2011/0098617), Abdoli-Eramaki (2005/0130815), and Goffer et al. (2012/0101415) as applied to claim 15 above, and further in view of Thornton (1,008,500).
Regarding claim 17, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer device discloses wherein forward flexion of the supporting trunk (7, 17, 21, Fig. 1, shown in forward flexion in Fig. 4) from a vertical line (Fig. 1) does not cause substantial motion for the trunk supporting exoskeleton relative to the person (see Fig. 1 and Fig. 4, the supporting trunk elements 7, 17, 21, are in substantially the same location with respect to the person in both figures). Giesen is silent regarding the anti-moving support comprises a seat support, configured to contact a buttock area of the person and to couple the supporting trunk. 
Thornton teaches a related back brace exoskeleton device (Fig. 2) with an anti-moving support comprising a seat support (seat 11, Fig. 1) configured to contact a buttock area of the person (see Fig. 1) and to couple the supporting trunk (seat 11 is connected to a supporting trunk spring member 6, see Figs. 1-2). The seat support (11) is conveniently held in position on the wearer and forms universal joints between the seat and thigh members (leg strips 12) to allow unrestricted use of the legs and feet of the user (see col. 1, line 38, through col. 2, line 63). Furthermore, the seat support (11) fits the buttocks and hips of the wearer well and allows strain from the back to be efficiently redirected to provide relief and comfort of the wearer (see col. 2, lines 92-101).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the anti-moving support of Giesen/Ferguson/Abdoli-Eramaki/Goffer to additionally include a seat support connected between the supporting trunk and the thigh members as taught by Thornton because this is a combination of prior art elements according to known techniques (fastening the seat support between the supporting trunk and the thigh members) to provide predictable results (providing a seat that fits the buttocks and hips of the wearer well to allow strain from the back to be efficiently redirected to provide relief and comfort of the wearer, and to also connect to the thigh links to provide unrestricted movement).
Regarding claim 44, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer/Thornton device discloses wherein the anti-moving support further comprises at least a thigh loop (Giesen has at least one thigh loop 2, Figs. 1-2; additionally, Thornton discloses thigh loops 14, 15, 16, 17, Figs. 1-2), configured to loop around at least one of the thighs of the person (see Figs. 1-2 of Giesen and Thornton). 
Regarding claim 45, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer/Thornton device discloses wherein the thigh loop (2 of Giesen; also shown as 14, 15, 16, 17, in Fig. 2 of Thornton) is coupled to the seat support (11, Fig. 2 of Thornton).  
Regarding claim 46, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer/Thornton device discloses wherein the thigh loop (2 of Giesen; also shown as 14, 15, 16, 17, in Fig. 2 of Thornton) is coupled to at least one of the first and second thigh links (thigh link 15, Fig. 1 of Giesen; see also straps 12, Figs. 1-2 of Thornton).
Regarding claim 47, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer/Thornton device discloses wherein the seat support (11, Figs. 1-2 of Thornton) is coupled to the supporting trunk (Thornton shows the seat support 11 coupled to supporting trunk elements 6 and 10 in Figs. 1-2, and would similarly be connected to the supporting trunk of Giesen to allow forces to be transmitted from the back, through the seat portion to the legs).  
Regarding claim 48, the modified Giesen/Ferguson/Abdoli-Eramaki/Goffer/Thornton device discloses wherein the seat support (11, Figs. 1-2 of Thornton) is coupled to the supporting trunk (Thornton shows the seat support 11 coupled to supporting trunk elements 6 and 10 in Figs. 1-2, and would similarly be connected to the supporting trunk of Giesen to allow forces to be transmitted from the back, through the seat portion to the legs) at the person’s hip or buttocks area (in the modified device, the seat support 11 of Thornton is provided on the buttocks and hip area, as seen in Fig. 1 of Thornton).
Response to Arguments
Applicant's arguments filed September 1, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that Giesen, Ferguson, Abdoli-Eramaki, and Goffer do not disclose or suggest “a sensor configured to generate an input signal representing the angle of the supporting trunk from a vertical line” and “a control signal … based on the input signal” as originally recited in claim 7 and now recited in amended claim 1 (see the last paragraph of page 13 of the Remarks, through the first two lines of page 14 of the Remarks), this argument is not persuasive. First, it is noted that original claim 7 does not recite “a sensor configured to generate an input signal representing the angle of the supporting trunk from a vertical line.” Second, Abdoli-Eramaki and Goffer do disclose or suggest these limitations, as explained in the claim 1 rejection statement above.
Regarding the argument that Abdoli-Eramaki does not disclose a sensor configured to generate an input signal representing the angle of the supporting trunk from a vertical line (see the first two paragraphs of page 14 of the Remarks), this argument is not persuasive. In Abdoli-Eramaki, the sensed trunk angle appears to be an angle of the spine relative to a vertical line (see the last sentence of [0067], see alpha in Fig. 3-4, and see Fig. 6 showing trunk angles and the force experienced upon the back when using the personal lift assist (PLAD) device. The zero-degree angle is when the user is standing upright and thus the sensed angle would be expected to be with respect to the vertical line). Furthermore, Abdoli-Eramaki has been modified by Goffer to demonstrate the use of a trunk angle sensor that utilizes a vertical line as a reference.
Regarding the argument that Abdoli-Eramaki’s electric motor is not capable of generating a signal representing the angle of the supporting trunk from a vertical line, and that at best, the motor is capable of measuring an angle between the waist and the leg (see the second full paragraph of page 14 of the Remarks), this argument is not persuasive. Abdoli-Eramaki specifically states its device senses “trunk angles” (see the last sentence of [0067]). Furthermore, the sensed trunk angle appears to be an angle of the spine relative to a vertical line (see the last sentence of [0067], see alpha in Fig. 3-4, and see Fig. 6 showing trunk angles and the force experienced upon the back when using the personal lift assist (PLAD) device. The zero-degree angle is when the user is standing upright and thus the sensed angle would be expected to be with respect to the vertical line). Furthermore, Abdoli-Eramaki has been modified by Goffer to demonstrate the use of a trunk angle sensor that utilizes a vertical line as a reference.
Regarding the argument that the additional reference Goffer does not cure the alleged deficiency of Abdoli-Eramaki (see the third paragraph of page 14 of the Remarks), this argument is not persuasive because it is merely a conclusory statement. Applicant has not provided any rationale as to why Goffer’s tilt sensor that detects an “angle between trunk support 12 and the vertical” (see the last two sentences of [0034]) would not cure any alleged deficiency.
Regarding the argument that claim 15 is no longer anticipated by Giesen due to the amendments (see the last section of page 14 of the Remarks, through the end of page 15 of the Remarks), this argument is persuasive. However, claim 15 is now rejected under 35 U.S.C. 103 as necessitated by the amendments.
Regarding the arguments that the dependent claims are allowable for at least the same reasons the independent claims are allowable (see page 16 of the Remarks), this argument is not persuasive because the independent claims are not currently allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo et al. (KR 20130111763 A) discloses a walking assistance apparatus with a tilt sensor and the active torque generator(s) mounted behind the user’s back.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785